Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Applicant's amendment is noted, but is still found insufficient. The addition of “and method” leaves the new title similarly technically generic as the previous title. Examiner suggests adding key structural features to the title to make it sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an assembly arranged to move at least one of the input beam and the spatial light modulator relative to the other” in claim 1.
The specification (originally filed p. 4, lns. 18-21) states in part, “The first optical path is that followed by the input beam prior to movement or displacement thereof by the assembly.  
Here “assembly [performs function]” is so extremely broad as to be a nonce term, and thus the specification was necessarily consulted.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (US 2010/0027083) in view of Kurashige (US 20110043876).
Regarding independent claims 1 and 18, Kroll discloses [claim 1] A holographic projector (title – holographic display device) [claim 18] A method of improving a holographically-reconstructed image (title – holographic display device; para. 87 – avoid speckle) comprising (i.e., open language for the claim): 

a light source (Figs. 6B – light sources) arranged to illuminate at least one region of the spatial light modulator (SLM) with an input beam such that the input beam is spatially modulated by the spatial light modulator in accordance with the hologram to form a holographic reconstruction for projection by the holographic projector (i.e., note that the light from the source(s) passes through the SLM, thus is spatially modulated according to hologram generated in the SLM); and 
And further with respect to claim 18, spatially modulating the input beam in accordance with the hologram to form a holographic reconstruction (note that the beam passes through the hologram and thus carries the hologram created therein, see para. 93, 107, 122 – holographic reconstructions).
Kroll does not disclose an assembly arranged to continually move at least one of the input beam and the spatial light modulator relative to the other, while the holographic reconstruction remains formed, so that the input beam is incident at a plurality of different positions on the spatial light modulator at different points in time.
Kroll and Kurashige are related as holographic displays (see respective abstracts). 
Kurashige teaches an assembly (Fig. 3: 215 - time-changing-light-bending-device, a liquid crystal display, see para. 175; [see 112(f) analysis above; originally filed p. 4, lns. 18-21 states in part, “The first optical path is that followed by the input beam prior to movement or displacement thereof by the assembly.  Optical elements such as lenses or mirrors can be used to translate or displace the optical path of the input beam.”]) arranged to continually move (para. 159-160 - 215 - time-changing-light-bending-device causes scanning) at least one of the input 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add the time-changing-light-bending-device/ liquid crystal display of Kurashige to the projector system of Kroll so as to scan the beam without changing the image, so as to reduce speckle.

	Regarding claim 2, the combination further discloses 2. The holographic projector of claim 1, wherein the assembly comprises an optical element arranged to receive the input beam on a first optical path and output the input beam on a second optical path (Kroll, Fig. 6b, lens/lenticular array – as light from the source enters, it is redirected from a first path to a second because of diffraction).
Regarding claim 3, the combination further discloses 3. The holographic projector of claim 2, wherein the first optical path has a first angle relative to the normal of the optical element and the second optical path has a second angle relative to the normal of the optical element, wherein the first angle is different to the second angle (Kroll, i.e., due to diffraction therein and the path change, the angles relative to normal are different; that is, this is not a plate window).

Regarding claim 8, the combination further discloses 8. The holographic projector of claim 2, wherein the second optical path is substantially parallel to, but spatially off-set from, the first optical path (Kroll, Fig. 6B - i.e., because the lens array has different sources and different lenses at different positions, the beams are substantially [unquantified] parallel [via array structure] but spatially separated).
Regarding claim 10, the combination further discloses 10. The holographic projector of claim 1, wherein the hologram displayed by the SLM comprises two or more tiles, each tile representative of at least a part of an input hologram to be reconstructed (Kroll, para. 136, 145 – tiling of VOW1, VOW2, and/or smaller VOWs).
Regarding claim 11, the combination further discloses 11. The holographic projector of claim 10, wherein at least one tile is a whole tile representative of a whole of the input hologram to be reconstructed (Kroll, e.g., via the parallax between the eyes; each eye has its own tile; para. 13), optionally (the following is optional), wherein the light source is arranged such that the whole tile remains illuminated by the input beam whilst at least one of the input beam and the spatial light modulator are moved relative to the other (i.e., the use of the lens and resulting shift in beam via diffraction, per claim interpretation section above, goes on as long as the device and lights are on, thus ).
Regarding claim 12, the combination further discloses 12. The holographic projector of claim 1, wherein a size of the at least one region of the SLM is smaller than a size of the SLM 
Regarding claim 13, the combination further discloses 13. The holographic projector of claim 1, wherein the light source is arranged to illuminate all of the SLM and an area surrounding the SLM, optionally, wherein the holographic reconstruction does not move during the relative movement of the input beam and the spatial light modulator (Kroll, Fig. 6B – the diffraction is all that moves the beam here, the hologram later in the system is not moved).
Regarding claim 14, the combination further discloses 14. The holographic projector of claim 1, wherein the holographic reconstruction remains formed during the relative movement of the input beam and the spatial light modulator (Kroll, Fig. 6B – the diffraction is all that moves the beam here, the hologram later in the system is not moved; the lights are on for some duration).
Regarding claim 15, the combination further discloses 15. The holographic projector of claim 1, wherein the holographic reconstruction is formed at a light receiving surface (Kroll, para. 92 – hologram generated in OASLM), optionally, wherein the light receiving surface is spatially separated from the spatial light modulator (not required via optionally), further optionally, wherein the light receiving surface is a diffuser (i.e., optionally, therefore not required).
Regarding claim 16, the combination further discloses 16. The holographic projector of claim 1, wherein one or more of: the light source emits at least partially spatially coherent light (in the alternative) and/or emits monochromatic light (Kroll, para. 165 – monochrome), optionally, wherein the light source is a laser (i.e., optionally, therefore not required); the SLM is arranged to spatially-modulate the phase and/or the amplitude of the input beam (para. 92, 97 – 
Regarding claim 17, the combination further discloses 17. A head-up display, "HUD", comprising the holographic projector of claim 1 (Kroll, para. 216 – viewer’s head).
Regarding claim 19, the combination further discloses 19. The method of claim 18, further comprising tiling an input hologram to be reconstructed to form the hologram displayed on the spatial light modulator (Kroll, para. 136, 145 – tiling of VOW1, VOW2, and/or smaller VOWs).
Regarding claim 20, the combination further discloses 20. The method of claim 18, comprising moving at least one of the input beam and the spatial light modulator relative to the other so that the input beam is incident at a plurality of different positions on the spatial light modulator at different points in time (Kroll, Fig. 6B; note that at the same and different times, the sources via lenses cover different portions of the SLM), wherein, optionally, the input beam is incident at the plurality of different positions within the integration time of the human eye (i.e., optionally, so not required).
Allowable Subject Matter
Claims 5-7, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 5, the prior art does not teach or suggest “The holographic projector of claim 3” including the specific arrangement for “wherein the assembly comprises an acousto-optic deflector (AOD) and an RF drive signal generator, optionally wherein the assembly is 
With respect to claims 6 and 7, these claims depend on claim 5 and are allowable at least for the reasons stated supra.
Regarding claim 9, the prior art does not teach or suggest “The holographic projector of claim 8” including the specific arrangement for “wherein the optical element is a parallel-face plate inclined with respect to the first optical axis, optionally wherein the assembly is arranged to rotate the optical element in order to rotate the second optical path, further optionally wherein the assembly is arranged to rotate the optical element around an axis parallel to the first optical axis, optionally, wherein the axis parallel to the first optical axis is collinear with the first optical axis” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's remarks filed 12/9/21 with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection pursuant to 35 USC 103(a).  However, for clarity purposes, it is noted that the remarks make reference to both “’continually move’ the light sources” and later “moving the input beam;” however, it is believed that the statement regarding moving the light sources is intended to mean moving the beam(s) from light sources and not physically moving the light sources themselves. The latter does not appear to be supported by the original specification, so moving the beam is believed the intended meaning. If Applicant intends 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872